

115 S1842 IS: Wildfire Disaster Funding Act 
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1842IN THE SENATE OF THE UNITED STATESSeptember 19, 2017Mr. Wyden (for himself, Mr. Crapo, Mrs. Feinstein, Mr. Risch, Ms. Cantwell, Mr. Hatch, Mr. Merkley, Mr. Gardner, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo provide for wildfire suppression operations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wildfire Disaster Funding Act .
		2.Wildfire disaster funding authority
 (a)Disaster fundingSection 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)) is amended—
 (1)in clause (i)— (A)in the matter preceding subclause (I), by striking the total of— and inserting an amount equal to the difference between—;
 (B)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting the items appropriately;
 (C)by inserting before item (aa) (as so redesignated) the following:  (I)the sum obtained by adding—;
 (D)in item (bb) of subclause (I) (as so redesignated)— (i)by striking subclause (I) and inserting item (aa); and
 (ii)by striking the period at the end and inserting ; and; and (E)by adding at the end the following:
						
 (II)the additional new budget authority provided in an appropriations Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year.; and
 (2)by adding at the end the following:  (v)Beginning in fiscal year 2018 and for each fiscal year thereafter, the calculation of the average funding provided for disaster relief over the previous 10 years shall include, for each fiscal year during that period, the additional new budget authority provided in an appropriations Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year..
 (b)Wildfire suppressionSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:
				
					(E)Wildfire suppression
 (i)DefinitionsIn this subparagraph: (I)Additional new budget authorityThe term additional new budget authority means the amount provided for a fiscal year in an appropriations Act that is—
 (aa)in excess of the 10-year average of the costs for wildfire suppression operations, as calculated for fiscal year 2015; and
 (bb)specified to pay for the costs of wildfire suppression operations.
 (II)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting including— (aa)support, response, and emergency stabilization activities;
 (bb)other emergency management activities; and
 (cc)the funds necessary to repay any transfers needed for the costs of wildfire suppression operations.
 (ii)Additional new budget authorityIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for wildfire suppression operations for that fiscal year, but shall not exceed—
 (I)for fiscal year 2017, $1,410,000,000 in additional new budget authority; (II)for fiscal year 2018, $1,460,000,000 in additional new budget authority;
 (III)for fiscal year 2019, $1,560,000,000 in additional new budget authority; (IV)for fiscal year 2020, $1,780,000,000 in additional new budget authority;
 (V)for fiscal year 2021, $2,030,000,000 in additional new budget authority; (VI)for fiscal year 2022, $2,320,000,000 in additional new budget authority;
 (VII)for fiscal year 2023, $2,650,000,000 in additional new budget authority; (VIII)for fiscal year 2024, $2,690,000,000 in additional new budget authority;
 (IX)for fiscal year 2025, $2,690,000,000 in additional new budget authority; and (X)for fiscal year 2026, $2,690,000,000 in additional new budget authority.
 (iii)Average cost and outyear calculationsThe 10-year average of the costs for wildfire suppression operations and the outyear forecasts of the costs for wildfire suppression operations shall be—
 (I)calculated annually; and (II)reported in the budget of the President submitted under section 1105(a) of title 31, United States Code, for each fiscal year..
 (c)Reporting requirementsIf the Secretary of the Interior or the Secretary of Agriculture determines that supplemental appropriations are necessary for a fiscal year for wildfire suppression operations (as defined in subparagraph (E)(i) of section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2))), the Secretary of the Interior or the Secretary of Agriculture, as applicable, shall—
 (1)promptly submit to Congress a request for the supplemental appropriations; and (2)not later than 30 days after the date on which the supplemental appropriations are made available, submit to Congress a plan describing the manner in which the Secretary of the Interior or the Secretary of Agriculture, as applicable, intends to obligate the supplemental appropriations.